HIGGINS, Justice.
Appellant, an independent school district, situate in Martin and Dawson counties, brought this suit against appellee to recover taxes for the year 1931 and to foreclose the statutory lien upon the land against which the taxes were assessed.
Judgment was rendered in appellant’s favor for that portion of the taxes set aside to pay interest and provide a sinking fund for the bonded indebtedness of the district with foreclosure. Recovery was denied of that portion allotted to the maintenance fund.
It was incumbent upon the plaintiff to show a valid tax levy. City of Odessa v. Elliott (Tex. Com. App.) 58 S.W.(2d) 34.
Appellant relies upon the following entry upon the minutes of a meeting of the board of trustees as a valid levy, viz.: “A motion was made by E. M. Caves, and seconded by M. T. Mitchell to set aside thirty-two per cent to take care of sinking fund. The rate is $1.00.”
A simple motion of this nature is insufficient. City of Odessa v. Elliott, supra.
Furthermore, it does not appear the motion carried.
Appellant invokes a validating act of the Forty-Third Legislature (chapter 182, p. 558 [Vernon’s Ann. Civ. St. art. 2790b]) as validating the attempted levy. As we construe that act, it applies only to independent school districts in counties having a population of not less than 16,563, and not more than 16,963. The appellant is a county line district. Furthermore, neither of the counties in which it lies has' the population stated.
There is language in the act which seems to make it applicable to any independent school district in the state, but to so construe it would render the act violative of that section of the Constitution (article 3, § 35) which requires that the subject of the act be expressed in its title. The title limits the application of the act to independent districts in counties of the population stated, and-any attempt to extend the act to all independent districts in the state would be invalid because not embraced within the title. Adams & Wickes v. San Angelo Water Works Co., 86 Tex. 485, 25 S. W. 605; Morrill v. Smith County, 89 Tex. 529, 36 S. W. 56.
For the reasons stated recovery was properly denied of the maintenance tax.
Affirmed.